JOHN GALE, Circuit Judge.
This cause came on to be heard upon the defendants’ motion to determine whether defendant-owners are liable to plaintiff for rent, and it appearing to the court that at the declaration of taking hearing the issue of the defendants’ liability for rent was raised by the plaintiff. Because of the large number of people attending the declaration of taking hearing, this court reserved ruling until a later time.
The court, having considered the matter, having heard argument of counsel and being otherwise fully advised in the premises is of the opinion that the defendants should not be required to pay rent. Section 74.051(3), Florida Statutes, gives the court power to fix the terms upon which the defendant shall be required to *196surrender possession. There appears to be no legitimate reason for the defendants to pay rent for the relatively short period of time they retain possession after the passage of title.
It is therefore ordered and adjudged that plaintiff’s request that defendants pay rent during the period between the passage of title and the surrender of possession is hereby denied.